        Case 8:18-cv-02246-JVS-ADS Document 9 Filed 12/20/18 Page 1 of 1 Page ID #:191

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    Central District
                                                 __________  DistrictofofCalifornia
                                                                          __________

             Fidelity Brokerage Services, LLC                     )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 8:18-cv-02246-JVS-ADS
                                                                  )
 James Buri and Morgan Stanley Smith Barney LLC                   )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) The above named Defendants:




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Sarina Saluja, SBN 253781
                                       FISHER & PHILLIPS LLP
                                       444 S. Flower St., Suite1500
                                       Los Angeles, CA 90071
                                       Tel: (213) 330-4500
                                       Fax: (213) 330-4501

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
